Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 08/26/2022.
	Claims 1-20 are pending.
Claims 6, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/06/2022 and 08/26/2022.
Claims 1-5 and 7-14 are currently under consideration to the extent that they read upon Applicant’s elected species.
NOTE: Applicant elected –
2-butoxy ethanol as the solvent 
The active being a combination of auxin, gibberellin, and cytokinin
85-99.9% of the solvent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-14 (all claims currently under consideration) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivienne (CN 87106830)(all citations made to the English language machine translation).
	Vivienne teaches a seed dressing formulation comprising the solvent butoxy ethanol (see entire document for instance, page 10, sixth and tenth paragraphs and page 11, second paragraph).  The active agent is taught as being gibberellins, auxins, and cytokinins (see entire document, for instance, page 12, fifth paragraph). 
	It is noted regarding the limitations directed to components not present that said components are not taught as being required components.  Additionally, regarding the limitations directed to the compatibility of the composition, since the composition comprises the same components as the instantly claimed composition, it would have the same properties, including compatibilities, solubility profiles, and stability profile, and temperature properties.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
	Regarding the amount of the solvent, it is noted that the instant specification broadly defines the term “about” in paragraph [048] broadly, and includes “equivalents to these quantities”.  It is deemed that the prior art teaching the component to serve as a solvent, and the instant claims teaching a component to serve as a solvent, are both deemed to be equivalents.  Therefore, ultimately, any amount of solvent, which serves as a solvent, is deemed to be equivalent, since it performs the equivalent function of being a solvent.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 and 7-14 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Vivienne (CN 87106830)(all citations made to the English language machine translation).
	Vivienne teaches a seed dressing formulation comprising the solvent butoxy ethanol (see entire document for instance, page 10, sixth and tenth paragraphs and page 11, second paragraph).  The active agent is taught as being gibberellins, auxins, and cytokinins (see entire document, for instance, page 12, fifth paragraph). Vivienne further teaches that the concentration of the active is 10-85% (see entire document, for instance, page 11, eleventh paragraph).  
	Vivienne, while teaching the instantly claimed components, does not directly teach the amount of the solvent present.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize “about” 95-99% of the solvent as claimed in instant claim 8.  One would have been motivated to do so since, first, Vivienne teaches the use of the instantly claimed solvent for the same purpose as Applicant, namely, to serve as a solvent, wherein second, the instant specification broadly defines the term “about” in paragraph [048] broadly, and includes “equivalents to these quantities”.  It is deemed that the prior art teaching the component to serve as a solvent, and the instant claims teaching a component to serve as a solvent, are both deemed to be equivalents.  Therefore, the amount in the prior art is deemed to overlap, or be readily optimizable, to the instantly claimed amount.   
	It is noted regarding the limitations directed to components not present that said components are not taught as being required components.  Additionally, regarding the limitations directed to the compatibility of the composition, since the composition comprises the same components as the instantly claimed composition, it would have the same properties, including compatibilities, solubility profiles, and stability profile, and temperature properties.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611